DETAILED ACTION
Status of Claims: Claims 1-23 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 14, 16, 20, 21, and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gourari et al. (US 20210309167 A1).
Regarding claim 13, Gourari et al. disclose a circuit for providing diverse sensor measurement, the circuit comprising: a first analog interface coupled to a first sensor measurement path, the first analog interface being configured to transmit a first analog signal indicative of sensor measurement data received from a first sensor coupled to the first sensor measurement path (fig. 2; sensor interface 201 of 106 coupled to first path E2. The sensor interface configured to transmit sensor data received from sensor S1 coupled to the first path E2); and a second analog interface coupled to a second sensor measurement path, the second analog interface being configured to transmit a second analog signal indicative of sensor measurement data received from a second sensor coupled to the second sensor measurement path (fig. 2; sensor interface 215 coupled to second path E3. The sensor interface configured to transmit sensor data received from sensor S2 coupled to the first path E3) (paragraph [0091-0092]; sensor interface 201 of first node (106) and sensor interface 215 of second node (107) each can transmit data A or data B to ECU node), wherein the first analog interface and the second analog interface are configured to receive redundant sensor measurement data via the first sensor and the second sensor, respectively (paragraphs [0030-0031] [0033]; sensors S1 and S2 may detect same object/same parameters and transmit via respective coupled sensor interfaces (fig. 2)).  
Regarding claim 14, Gourari et al. further suggest wherein the first analog interface and the second analog interface are each configured to transmit the first analog signal and the second analog signal such that at least a portion the first analog signal is transmitted while at least a portion of the second analog signal is also transmitted (paragraph [0056]; there are two or more independent active paths between two nodes, and data is independently and simultaneously sent along the two or more active paths) (paragraph [0046]; data A (from S1) and data B (from S2) are multicast across the network).  
Regarding claim 16, Gourari et al. further suggest wherein: the first analog interface is configured to transmit the first analog signal in accordance with a first analog data transmission protocol, and the second analog interface is configured to transmit the second analog signal in accordance with a second analog data transmission protocol; and the first analog data transmission protocol is different than the second analog data transmission protocol (paragraph [0024] and fig. 2; different redundant protocols can be used with the devices 106 (sensor interface 201), 107 (sensor interface 215), and 108).  
Regarding claim 20, Gourari et al. further suggest wherein the first analog signal and the second analog signal are each indicative of sensor measurement data received via the first sensor and the second sensor, respectively, representing the same physical quantity (paragraph [0026]; sensors are of the same type and measure overlapping areas or components).  
Regarding claim 21, Gourari et al. further suggest wherein each of the first sensor and the second sensor is a magnetic sensor (paragraph [0025]).  
Regarding claim 23, Gourari et al. further suggest wherein at least one of the first analog interface or the second analog interface comprises a single-ended analog interface (fig. 2; each sensor interface comprises single interface coupled to respective sensor).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 10-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gourari et al. (US 20210309167 A1) in view of Sato et al. (US 20200156569 A1).
Regarding claim 1, Gourari et al. disclose a monolithic integrated circuit for providing diverse sensor measurement, the monolithic integrated circuit comprising: a first analog interface coupled to a first sensor measurement path, the first analog interface being configured to transmit a first analog signal indicative of sensor measurement data received from at least one sensor coupled to the first sensor measurement path (fig. 2; sensor interface 201 of 106 coupled to first path E2. The sensor interface configured to transmit sensor data received from sensor S1 coupled to the first path E2); and a second analog interface coupled to a second sensor measurement path, the second analog interface being configured to transmit a second analog signal indicative of sensor measurement data received from the at least one sensor coupled to the second sensor measurement path (fig. 2 and 6; sensor interface 215 coupled to second path E3. The sensor interface configured to transmit sensor data received from sensor S2 coupled to the first path E3. Or interface sensor 215 of 107 may receive the sensor data from sensor interface 106 from sensor S1) (paragraph [0091-0092]; sensor interface 201 of first node (106) and sensor interface 215 of second node (107) each can transmit data A or data B to ECU node); wherein the first analog interface and the second analog interface are physically segregated from one another (fig. 2). However, Gourari et al. may not explicitly suggest wherein first analog interface and the second analog interface are formed on a single die, and wherein the first analog interface and the second analog interface are within the monolithic integrated circuit. Sato et al. from the same or similar field of endeavor suggest wherein first analog interface and the second analog interface are formed on a single die, and wherein the first analog interface and the second analog interface are physically segregated from one another within the monolithic integrated circuit (paragraph [0022] and fig. 1; sensors are coupled to terminals (interfaces) 41 and 51 of receiver electronic circuits 34 and 35 respectively. The circuits are integrated into a single IC chip/die). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Gourari et al.’s method/system the step of forming first analog interface and the second analog interface on a single die; wherein the first analog interface and the second analog interface are physically segregated from one another within the monolithic integrated circuit as suggested by Sato et al. The motivation would have been to achieve redundancy while suppressing the increase in size of the interface circuit/chip area (paragraph [0006]).
Regarding claim 2, Gourari et al. further suggest wherein the first analog signal and the second analog signal are each indicative of sensor measurement data received via the at least one sensor representing the same physical quantity (paragraph [0026]; sensors are of the same type and measure overlapping areas or components).
Regarding claim 3, Gourari et al. further suggest wherein the first analog interface and the second analog interface are each configured to transmit the first analog signal and the second analog signal such that at least a portion the first analog signal is transmitted while at least a portion of the second analog signal is also transmitted (paragraph [0056]; there are two or more independent active paths between two nodes, and data is independently and simultaneously sent along the two or more active paths) (paragraph [0046]; data A (from S1) and data B (from S2) are multicast across the network).  
Regarding claim 4, Gourari et al. further suggest wherein: the first analog interface is configured to transmit the first analog signal in accordance with a first analog data transmission protocol, and the second analog interface is configured to transmit the second analog signal in accordance with a second analog data transmission protocol; and the first analog data transmission protocol is different than the second analog data transmission protocol (paragraph [0024] and fig. 2; different redundant protocols can be used with the devices 106 (sensor interface 201), 107 (sensor interface 215), and 108).  
Regarding claim 8, Gourari et al. further suggest wherein the at least one sensor is a magnetic sensor (paragraph [0025]).  
Regarding claim 10, Gourari et al. further suggest wherein at least one of the first analog interface or the second analog interface comprises a single-ended analog interface (fig. 2; each sensor interface comprises single interface coupled to respective sensor).  
Regarding claim 11, Gourari et al. further suggest wherein the first sensor measurement path and the second sensor measurement path are coupled to one another and receive the sensor measurement data from the at least one sensor via at least one component that is common to the first sensor measurement path and the second sensor measurement path (fig. 3; any switch is common to both paths from sensor interfaces 106 and 107).  
Regarding claim 12, Gourari et al. further suggest wherein the at least one component that is common to the first sensor measurement path and the second sensor measurement path includes one or more of an analog-to-digital converter and a digital signal processor (paragraph [0036]; processing components can be used including DSP, microcomputer etc.).  
Regarding claim 15, Gourari et al. further suggest wherein the first analog interface and the second analog interface are physically segregated from one another (fig. 2) without explicitly suggest wherein the circuit is a monolithic integrated circuit that includes the first analog interface and the second analog interface formed on a single die as part of a monolithic integrated circuit, and wherein the first analog interface and the second analog interface are within the monolithic integrated circuit. However, Gourari et al. may not explicitly suggest wherein first analog interface and the second analog interface are formed on a single die, and wherein the first analog interface and the second analog interface are within the monolithic integrated circuit. Sato et al. from the same or similar field of endeavor suggest wherein first analog interface and the second analog interface are formed on a single die, and wherein the first analog interface and the second analog interface are physically segregated from one another within the monolithic integrated circuit (paragraph [0022] and fig. 1; sensors are coupled to terminals (interfaces) 41 and 51 of receiver electronic circuits 34 and 35 respectively. The circuits are integrated into a single IC chip/die). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Gourari et al.’s method/system the step of forming first analog interface and the second analog interface on a single die; wherein the first analog interface and the second analog interface are physically segregated from one another within the monolithic integrated circuit as suggested by Sato et al. The motivation would have been to achieve redundancy while suppressing the increase in size of the interface circuit/chip area (paragraph [0006]).  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gourari et al. (US 20210309167 A1) in view of Sato et al. (US 20200156569 A1), and further in view of Aichriedler et al. (US 20190199451 A1).
Regarding claim 9, Gourari et al. and Sato et al. disclose all the subject matter of the claimed invention as recited in claim 1 above without explicitly suggest wherein at least one of the first analog interface or the second analog interface comprises a differential analog interface. However, Aichriedler et al. from the same or similar field of endeavor suggest wherein at least one of the first analog interface or the second analog interface comprises a differential analog interface (paragraph [0012]; a sensor-to-ECU connection employing a differential sensor interface to facilitate communications between the sensor and ECU). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Gourari et al. and Sato et al.’s method/system where at least one of the first analog interface or the second analog interface comprises a differential analog interface as suggested by Aichriedler et al. The motivation would have been to provide improved speed and robustness with reduced wiring requirement (paragraph [0001]). 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gourari et al. (US 20210309167 A1) in view of Aichriedler et al. (US 20190199451 A1).
Regarding claim 22, Gourari et al. disclose all the subject matter of the claimed invention as recited in claim 13 above without explicitly suggest wherein at least one of the first analog interface or the second analog interface comprises a differential analog interface. However, Aichriedler et al. from the same or similar field of endeavor suggest wherein at least one of the first analog interface or the second analog interface comprises a differential analog interface (paragraph [0012]; a sensor-to-ECU connection employing a differential sensor interface to facilitate communications between the sensor and ECU). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Gourari et al.’s method/system where at least one of the first analog interface or the second analog interface comprises a differential analog interface as suggested by Aichriedler et al. The motivation would have been to provide improved speed and robustness with reduced wiring requirement (paragraph [0001]). 
Allowable Subject Matter
Claims 5-7 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476